Title: To George Washington from Capel & Osgood Hanbury, 20 June 1768
From: Capel & Osgood Hanbury
To: Washington, George



Esteemd Friend
London June 20th 1768

We have now before us thy favor of 5th May the contents of which are duly noticed—The Insurce on the 10 Hhds Tobacco belonging to J. P. Custis on board the Hanbury shall be made—inclos’d is our Letter to him left open for thy perusal to which refer respecting the state of his Account under our care—If at any time thee should have Tobacco to spare, we should be

oblig’d to thee for thy Consignments—We avoid mentioning any thing of political matters, being too unpleasing a subject to write upon, therefore have only to add that, we are with much Esteem Thy assured Friends

C. & O. Hanbury

